DETAILED ACTION


Information Disclosure Statement
The information disclosure statements (IDS) filed on 8/23/2019, 8/23/2019, 4/8/2020, and 9/29/2020 were considered and placed on the file of record by the examiner.


	
Claim Objections
Claim 1 is objected to because of the following informalities, two commas:  “causes the processing circuitry to implement an image correction method,, comprising:” 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claim 17 element is unclear because it is not clear how different images are the same: “wherein the first face and the second face are the same.”

The following claim 18 element is unclear because it is not clear how different images are the same: “wherein the first face and the third face are the same.”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-13, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 9,646,195) in view of Lao (US 2004/0228528).

Regarding claim 1, Kim discloses a non-transitory computer-readable recording medium storing a computer program, that when executed by processing circuitry, causes the processing circuitry to implement an image correction method,, comprising:
determining a plurality of first facial feature points of a first face included in a first image (see figure 2, where Kim discusses multiple facial points in an image);
displaying (i) at least a portion of the plurality of first facial feature points and (ii) the first image on a screen of an electronic device (see figure 2, figure 4, col. 15 lines 5-11, where Kim discusses multiple facial points in an image and displaying the facial image on a user interface);
 (see figure 2, figure 4, col. 14 lines 56-67, where Kim discusses user interface to deform facial points);
generating a corrected first image by moving the at least one first facial feature point in response to the first input and correcting the first image based on the moved at least one first facial feature point (see figure 2, figure 4, col. 14 lines 56-67, where Kim discusses user interface to deform facial points).  Kim teaches the image mesh used to modify the facial regions (see figure 2, col. 14 lines 56-67). 
Lao teaches generating correction pattern information by analyzing a correction pattern of the first image (see figure 4, para. 0092, where Lao discusses analyzing the facial region data used for correction).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kim with Lao to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to perform image transformation.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Kim in this manner in order to improve image transformation of facial features by obtaining the information of the facial features.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Kim, while the teaching of Lao continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating the facial features of the captured image to properly perform image transformation.  The Kim and Lao systems perform image, therefore 

Regarding claim 2, Kim and Lao teach wherein the image correction method further comprises: determining a plurality of second facial feature points of a second face included in a second image (see figure 2, col. 5 lines 12-14, col. 13 lines 32-40, where Kim discusses multiple facial points in more than one image);
displaying (i) at least a portion of the plurality of second facial feature points and (ii) the second image on the screen (see figure 2, figure 4, col. 13 lines 32-40, col. 14 lines 11-15, where Kim discusses displaying multiple facial points in more than one image);
recognizing a second input from an external source for moving at least one second facial feature point among the plurality of second facial feature points in the second image displayed on the screen (see col. 14 lines 46-56, where Kim discusses displaying multiple facial points);
generating a corrected second image by moving the at least one second facial feature point in response to the second input and correcting the second image based on the moved at least one second facial feature point (see figure 2, figure 4, col. 14 lines 56-67, where Kim discusses user interface to deform facial points).
Lao teaches updating the correction pattern information by analyzing a correction pattern of the second image (see figure 8, para. 0122, where Lao discusses updating the facial region data for a series of images).
The same motivation of claim 1 is applied to claim 2.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kim with Lao to derive at the 

Regarding claim 3, Kim teaches wherein the image correction method further comprises: determining a plurality of third facial feature points of a third face included in a third image (see figure 2, col. 5 lines 12-14, col. 13 lines 32-40, where Kim discusses multiple facial points in more than one image); and
generating a corrected third image by moving at least one third facial feature point among the plurality of third facial feature points based on the correction pattern information and correcting the third image based on the moved at least one third facial feature point (see figure 2, figure 4, col. 14 lines 56-67, where Kim discusses user interface to deform facial points).
The same motivation of claim 1 is applied to claim 3.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kim with Lao to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to perform image transformation.

Regarding claim 7, Kim teaches wherein the image correction method further comprises: transmitting the correction pattern information to at least one of another electronic device or a server over a network (see col. line 44-54, where Kim discusses transmitting image data over a network).
The same motivation of claim 1 is applied to claim 7.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kim with Lao to derive at the 

Claim 8 is rejected as applied to claim 1 as pertaining to a corresponding method.
Claim 9 is rejected as applied to claim 2 as pertaining to a corresponding method.
Claim 10 is rejected as applied to claim 3 as pertaining to a corresponding method.

Regarding claim 11, Kim discloses an image correction method comprising: determining a plurality of first facial feature points of a first face included in a first image received from an electronic device over a network (see figure 2, where Kim discusses multiple facial points in an image);
controlling (i) at least a portion of the plurality of first facial feature points and (ii) the first image to be displayed on a screen of the electronic device (see figure 2, figure 4, col. 15 lines 5-11, where Kim discusses multiple facial points in an image and displaying the facial image on a user interface);
receiving information on a first movement of at least one first facial feature point among the plurality of first facial feature points of the first image displayed on the screen (see figure 2, figure 4, col. 14 lines 56-67, where Kim discusses user interface to deform facial points);
correcting the first image using the at least one first facial feature point in response to the first movement to generate a corrected first image (see figure 2, figure 4, col. 14 lines 56-67, where Kim discusses user interface to deform facial points);
transmitting the corrected first image to the electronic device over the network (see col. line 44-54, where Kim discusses transmitting image data over a network).
Lao teaches generating correction pattern information by analyzing a correction pattern of the first image (see figure 4, para. 0092, where Lao discusses analyzing the facial region data used for correction); and
storing the correction pattern information in association with the electronic device or a user of the electronic device (see figure 4, para. 0074, 0079, 0092, where Lao discusses storing facial region data used for correction).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kim with Lao to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to perform image transformation.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Kim in this manner in order to improve image transformation of facial features by obtaining the information of the facial features.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Kim, while the teaching of Lao continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating the facial features of the captured image to properly perform image transformation.  The Kim and Lao systems perform image, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 12, Kim and Lao teach further comprising: determining a plurality of second facial feature points of a second face included in a second image received from the electronic device over the network (see figure 2, col. 5 lines 12-14, col. 13 lines 32-40, where Kim discusses multiple facial points in more than one image);
controlling (i) at least a portion of the plurality of second facial feature points and (ii) the second image to be displayed on the screen of the electronic device (see figure 2, figure 4, col. 13 lines 32-40, col. 14 lines 11-15, where Kim discusses displaying multiple facial points in more than one image);
receiving information on a second movement of at least one second facial feature point among the plurality of second facial feature points of the second image displayed on the screen (see col. 14 lines 46-56, where Kim discusses displaying multiple facial points);
correcting the second image using the at least one second facial feature point in response to the second movement to generate a corrected second image (see figure 2, figure 4, col. 14 lines 56-67, where Kim discusses user interface to deform facial points);
transmitting the corrected second image to the electronic device over the network (see col. line 44-54, where Kim discusses transmitting image data over a network).
Lao teaches updating the stored correction pattern information by analyzing a correction pattern of the second image (see figure 8, para. 0122, where Lao discusses updating the facial region data for a series of images).
The same motivation of claim 11 is applied to claim 12.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kim with Lao to derive at the invention of claim 12.  The result would have been expected, routine, and predictable in order to perform image transformation.

Regarding claim 13, Kim teaches further comprising: determining a plurality of third facial feature points of a third face included in a third image received from the electronic device over the network (see figure 2, col. 5 lines 12-14, col. 13 lines 32-40, where Kim discusses multiple facial points in more than one image);
generating a corrected third image by moving at least one third facial feature point among the plurality of third facial feature points using the stored correction pattern information and correcting the third image based on the moved at least one third facial feature point (see figure 2, figure 4, col. 14 lines 56-67, where Kim discusses user interface to deform facial points); and
transmitting the corrected third image to the electronic device over the network (see col. line 44-54, where Kim discusses transmitting image data over a network).
The same motivation of claim 12 is applied to claim 13.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kim with Lao to derive at the invention of claim 13.  The result would have been expected, routine, and predictable in order to perform image transformation.

Regarding claim 16, Lao teaches wherein the correction pattern information further comprises the plurality of first facial feature points of the corrected first image changed in response to the first movement (see figure 8, para. 0122, where Lao discusses updating the facial region data for a series of images).
The same motivation of claim 11 is applied to claim 16.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kim with Lao to derive at the invention of claim 16.  The result would have been expected, routine, and predictable in order to perform image transformation.

Regarding claim 17, Lao teaches wherein the first face and the second face are the same (see figure 8, para. 0122, where Lao discusses updating the facial region data for a series of images).
The same motivation of claim 1 is applied to claim 17.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kim with Lao to derive at the invention of claim 17.  The result would have been expected, routine, and predictable in order to perform image transformation.

Regarding claim 18, Lao teaches wherein the first face and the third face are the same (see figure 8, para. 0122, where Lao discusses updating the facial region data for a series of images).
The same motivation of claim 1 is applied to claim 18.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kim with Lao to derive at the invention of claim 18.  The result would have been expected, routine, and predictable in order to perform image transformation.






s 4-6, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 9,646,195) in view of Lao (US 2004/0228528) in view of Yamazaki et al. (US 2008/0240615).

Regarding claim 4, Kim and Lao do not expressly disclose wherein the generating the correction pattern information comprises: determining a plurality of facial regions in the first face of the corrected first image using the at least one first facial feature point; and calculating the correction pattern information based on ratio information of each of the plurality of facial regions with respect to an entirety of the first face.
However, Yamazaki teaches wherein the generating the correction pattern information comprises: determining a plurality of facial regions in the first face of the corrected first image using the at least one first facial feature point (see figure 24, figure 28, where Yamazaki discusses multiple facial regions); and calculating the correction pattern information based on ratio information of each of the plurality of facial regions with respect to an entirety of the first face (see figure 24, figure 28, figure 29, where Yamazaki discusses multiple facial regions with respect to the face).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kim and Lao with Yamazaki to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform image transformation.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Kim and Lao in this manner in order to improve image transformation of facial features by obtaining the information of the facial features and calculating the relationship between individual regions in the facial region compared to the overall size of the face to properly adjust the regions according to the entire face region.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could 

Regarding claim 5, Yamazaki teaches wherein the correction pattern information comprises interrelations between a region identifier of each of the plurality of facial regions, ratio information associated with a width and a length of each of the plurality of facial regions to a width and a length of the entirety of the first face, and a plurality of feature point identifiers of one or more first facial feature points among the plurality of first facial feature points corresponding to each of the plurality of facial regions (see figure 24, figure 28, where Yamazaki discusses multiple facial regions with width and length calculations in relationship to the entire face region).
The same motivation of claim 4 is applied to claim 5.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kim and Lao with Yamazaki to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform image transformation.

Regarding claim 6, Yamazaki teaches wherein the correction pattern information further comprises the plurality of first facial feature points of the corrected first image changed in response to  (see figure 24, figure 28, figure 29, where Yamazaki discusses multiple facial regions with width and length calculations that are deformed).
The same motivation of claim 4 is applied to claim 6.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kim and Lao with Yamazaki to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to perform image transformation.

Claim 14 is rejected as applied to claim 4 as pertaining to a corresponding method.
Claim 15 is rejected as applied to claim 5 as pertaining to a corresponding method.














Conclusion

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663